Freedman, P. J.
The issues litigated in this action were purely questions of fact and were mainly as to whether the goods sold by plaintiff’s assignor to the defendants were to be delivered in September or October following such purchase, and whether Daniel W. Hyman had authority to, and did, accept the return thereof.
Upon these issues both parties gave conflicting testimony, and the trial court decided in favor of the plaintiff. In arriving at such conclusion the judge does not seem to have been actuated by passion, prejudice or bias, nor does it appear that injustice has been done.
The judgment should, therefore, be affirmed.
MaoLean and Leventritt, JJ'., concur.
Judgment affirmed.